DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment, filed March 5, 2019, is acknowledged. Claims 12-16 and 20-22 have been canceled. Claims 1-11 and 17-19 have been amended. Claims 1-11 and 17-19 are pending in the instant application. 
Priority
	This application is a 371 of PCT/EP2017/077287 filed on October 25, 2017, which claims priority to foreign application European Patent Office (EPO) 16195625.5 filed on October 25, 2016
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 16/330,683, filed on March 5, 2019. 

Information Disclosure Statement
	The information disclosure statement filed on March 5, 2019 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or 
In the instant case, the view numbers for the Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of trade names or marks used in commerce has been noted in this application. Although not an exhaustive list, numerous examples can be found in the specification on page 30, lines 36-37 (Celluzyme®, Carezyme®, Celluclean®); page 31, lines 1-2 (Cellusoft®); page 32, lines 20-27 (Alcalase®); page 35, lines 31-33; and pages 50-60. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 2 recites “The detergent composition according claim 1”, which is grammatically incorrect. Applicant is advised to amend claim 2 to recite “The detergent composition according to claim 1”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3  recites the phrase “further comprising at least one detergent adjunct ingredient”. Claim 1, from which claim 3 depends, recites “a detergent composition comprising a polypeptide having trypsin enzyme activity”. The current specification defines the detergent adjunct ingredient as being 
	Claim 4 recites “ wherein the detergent adjunct agent is selected from the group consisting of surfactants, …”. Claim 1, from which claim 4 depends, recites “A detergent composition”. The current specification defines “detergent composition” to encompass any composition used to remove undesired compounds from items to be cleaned. The dictionary definition of detergent indicates that detergent is a synonym for surfactant. Thus, the detergent composition of claim 1 would necessarily include a surfactant as part of the composition, as the presence of the polypeptide alone is not by definition a “detergent composition”. It is unclear whether a surfactant detergent adjunct agent means that multiple surfactants could be added to the detergent composition of claim 1, or if a surfactant detergent adjunct agent refers to agents already present in the detergent composition of claim 1, making it unclear what the metes and bounds are of the invention in the claimed application. Therefore, this claim is indefinite due to the lack of clarity as to whether surfactants refers to elements already present to make the composition a detergent or multiple surfactants may be added to the detergent. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claims 5 - 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 is dependent on claim 1, and is drawn to the composition of claim 1, wherein the composition is for use in washing an item. Claim 1 is drawn to a detergent composition comprising a polypeptide having trypsin enzyme activity. The current specification defines a “detergent composition” to be compositions that find use in the removal of undesired compounds from items to be cleaned (p. 68, lines 13-29). In other words, the detergent composition of claim 1 is inherently designed to be used for washing an item. Thus, by identifying that the composition is to be used in washing an item, claim 5 does not further narrow the scope of claim 1, and therefore is an improper further limiting claim. 
Claim 6 is dependent on claim 1, and is drawn to the composition of claim 1, wherein the composition is for use in preventing, reducing of removing one or more of: 
biofilm from an item, 
stickiness from an item, 
adherence of soil to an item, 
deposition or re-deposition of soil on an item during a wash cycle; or 
mal-odour of an item. 
Claim 1 is drawn to a detergent composition comprising a polypeptide having trypsin enzyme activity. The broadest reasonable interpretation for the application of a detergent composition is to reduce or remove adherence of soil to an item. The current specification indicates that the term “soil” refers to 
Claim 7 is dependent on claim 6, which further depends from claim 1. Claim 1 is drawn to a detergent composition comprising a polypeptide having trypsin enzyme activity. Claim 6 is drawn to an application of the detergent composition of claim 1 for use in preventing, reducing, or removing one or more types of soil from an item. Claim 7 attempts to further limit claim 6 by requiring that the type of soil in limitation (c) is a pigment soil. As stated above, the detergent composition of claim 1 is inherently designed to be used in the removal of soil from an item. Thus, by identifying that the type of soil is a pigment soil, claim 7 does not further narrow the scope of claim 6, and therefore is an improper further limiting claim.  
	Claim 8 is dependent on claim 1, and is drawn to the composition of claim 1, wherein the composition is for use in pre-treating stains on an item. Claim 1 is drawn to a detergent composition comprising a polypeptide having trypsin enzyme activity. Claim 8 attempts to further limit claim 1 by requiring that the composition is for use in pre-treating stains on an item. The broadest reasonable interpretation of a detergent composition is that any detergent can be used to pretreat a stain on an item in lieu of using a separate stain remover composition. In other words, any detergent composition has the inherent ability to pre-treat a stain on an item. Thus, identifying that the composition is to be used to pre-treat an item does not further narrow the scope of claim 1, and therefore is an improper further limiting claim. 
Claim 9 is dependent on claim 1, and is drawn to the composition of claim 1, wherein the composition is for use in maintaining or improving whiteness of an item. Claim 1 is drawn to a detergent 
	Claim 10 is dependent on claim 5, which further depends from claim 1. Claim 1 is drawn to a detergent composition comprising a polypeptide having trypsin enzyme activity. Claim 5 is drawn to an application of the detergent composition of claim 1 in the use of washing an item. Claim 10 attempts to further limit claim 5 by requiring that the item to be washed is a textile. The current specification defines the term “detergent composition” to refer to compositions that find use in the removal of undesired compounds from items to be cleaned, such as textiles (p. 68, lines 12-31). In other words, by referring to the composition of claim 1 as a “detergent”, it is inherent that the composition can be used to wash textile items. Thus, identifying that the item to be washed is a textile does not further narrow the scope of claim 1, and therefore is an improper further limiting claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branner et al., WIPO document WO 94/25583, published on November 10, 1994 (IDS dated 03/05/2019).  
	Regarding claim 1, Branner et al. teaches a Fusarium trypsin-like protease (description, p. 2, line 8) comprising the amino acid residues 1-224 of the amino acid sequence shown in the appended SEQ ID No. 2 (description, p. 2, lines 10-12). The amino acid sequence of the protease of Branner is identical to the 224-amino acid sequence identified as SEQ ID NO:2 in the current specification, with 100% sequence homology. Branner further teaches a detergent composition comprising the active trypsin-like protease of the invention (description, p. 4, lines 11-12). 
	Regarding claim 2, Branner teaches that the trypsin-like protease may be added in an amount corresponding to 0.001 – 100 mg of the enzyme per liter of wash liquor (description, p. 22, lines 14-18). The concentration taught by Branner corresponds to an enzyme concentration of 0.001 – 100 mg/kg, which is equivalent to an enzyme concentration of 0.001 – 100 ppm, which overlaps with and encompasses the range of 0.01 – 100 ppm claimed in the instant application. 
	Regarding claims 3 and 4, Branner further teaches that the detergent composition comprises one or more surfactants, one or more enzymes, a detergent builder, one or more polymers, a bleaching system which may comprise a hydrogen peroxide source, conventional stabilizing agents, and fabric conditioners including suds suppressors, anti-soil redeposition agents, dyes, bactericides, optical brighteners, or perfume. The current specification defines the term “detergent adjunct ingredient” as including but not limited to a number of agents including surfactants, enzymes, hydrogen peroxide, suds suppressors, dyes, perfumes (description, p. 68, lines 1-11). 
Regarding claim 5, Branner teaches the addition of a fabric conditioner to the detergent composition (description, p. 68, lines 1-11), which implies that the detergent composition of Branner is 
	Regarding claim 6, Branner does not specifically teach the preventing, reducing, or removing functions of the composition. However, regarding claim 6, part (a), the current specification teaches that polypeptides having trypsin activity have been found to be useful in relation to preventing, reducing and removing biofilm and/or adhered microorganisms on items such as textiles and/or fabric (specification, p. 2, lines 18-21). Regarding, claim 6, part (b), the current specification further teaches that the presence of bacteria in the form of a biofilm means that the clothing items may become sticky (specification, p. 2, lines 26-33). Therefore, it is inherent to the detergent composition of Branner that the composition would prevent, reduce or remove (a) biofilm from an item and (b) stickiness from an item because the detergent composition of Branner includes the same active trypsin-like protease of the current invention. Nevertheless, Branner further teaches a detergent composition comprising the addition of a number of components as listed above, including surfactants, anti-soil redeposition agents, bactericides, and perfumes (description, p. 68, lines 1-11). The word bactericide itself indicates that they are agents that kill bacterial microorganisms.
Regarding claim 6, part (c), surfactants are defined as agents that remove soil from an item. Therefore, it is inherent to the detergent composition of Branner that the composition would prevent, reduce, or remove (c) adherence of soil to an item, because the detergent composition of Branner includes surfactants and it is an inherent property of surfactants to prevent, reduce or remove adherence of soil to an item. 
Regarding claim 6, part (d), the current specification states that important detergency benefits that can be provided by enzymes include prevention or reduction of redeposition of soils released in the washing process (an effect that also is termed anti-redeposition) (specification, p. 68, enzyme 
Regarding claim 6, part (e), Branner does not teach preventing, reducing or removing mal-odor of an item. However, the current specification states that a reason for bad odor is adhesion of bacteria to the textile surface (specification, p. 1, line 35 through p. 2, line 2). As stated above, the detergent composition of Branner is inherently capable of preventing, reducing or removing the adherence of bacteria to an item. Therefore, it is inherent to the detergent composition of Branner comprising a protease with trypsin-like activity that the composition is capable of preventing, reducing or removing mal-odor of an item because it is inherently capable of preventing, reducing or removing the adherence of bacteria to an item. Nevertheless, Branner further teaches detergent compositions that additionally comprise perfumes (description, p. 13, lines 14-17), which are typically used to counter undesired odors.   
claim 7, as stated above, the detergent composition of Branner is capable of preventing, reducing or removing soil from an item. Branner does not teach whether the soil is a pigment soil. Therefore, the detergent composition of Branner that includes the polypeptide having trypsin activity would necessarily be capable of preventing, reducing or removing adherence of a pigment soil to an item, because the detergent composition of Branner includes surfactants, which necessarily have the broad ability to prevent, reduce or remove adherence of soil to an item as stated above. 
	Regarding claim 8, Branner does not teach that the detergent composition is for use in pre-treating stains on an item. However, the current specification states that the polypeptides with trypsin activity are useful in reducing and preventing staining of items being washed (specification, p. 1, lines 5-6). Therefore, the detergent composition of Branner that includes the polypeptide having trypsin activity would necessarily be capable for use in pre-treating stains on an item, because the composition of Branner contains the same polypeptide as claimed in claim 8 of the instant application.  
	Regarding claim 9, Branner does not teach that this composition is for use in maintaining or improving whiteness of an item. However, the current specification states that the polypeptide having trypsin activity may maintain or improve the whiteness of the item (specification, p. 40, lines 31-35). Therefore, the detergent composition of Branner that includes the polypeptide having trypsin activity would necessarily maintain or improve whiteness of an item.  Nevertheless, Branner teaches that the detergent composition may additionally contain a bleaching system which may comprise a hydrogen peroxide source (description, p. 13, lines 4-9).  The current specification states that suitable bleaching system components include sources of hydrogen peroxide (specification, p. 27, lines 11-14). 
	Regarding claim 10,  as stated above, it is inherent to the detergent composition of Branner to be capable of use for washing an item. Clothing fabric (i.e. a textile) often becomes soiled, and detergents are necessarily capable of being used to wash fabric items. Therefore, it is inherent to the 
	Regarding claim 11, Branner teaches that the detergent composition of the invention may be in any convenient form, e.g. as powder, granules, paste or liquid (description, p. 12, lines 3-6). 
	Thus, the instant noted claims are anticipated by Branner et al., and are rejected as being known in the art before the effective filing date of the instant application. 

Claims 1, 3-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al., US patent document US5288627A, published on February 22, 1994 (PTO-892). 
Regarding claim 1, Nielsen teaches a protease-containing detergent composition (specification, column 1, technical field). The protease may have trypsin-like specificity, and it may be trypsin or microbial, trypsin-like protease (specification, column 2, lines 40-42). The preferred microorganism that the enzyme is isolated from is Fusarium oxysporum DSM 2672 (abstract). Nielsen does not teach that this enzyme has at least 80% sequence homology to the mature polypeptide shown in SEQ ID NO: 2. However, the mature polypeptide of SEQ ID NO: 2 has been isolated from the species Fusarium oxysporum, which encodes the amino acid sequence of the naturally occurring enzyme. The applicant of the instant application (Novozymes A/S) is the same assignee as the assignee of the Nielsen reference (Novozymes AS). Therefore, it is inherent to the protease of Nielsen to have at least 80% sequence homology to SEQ ID NO: 2, because the enzyme is isolated from the same species as the current specification and is commonly owned by the applicant. 
Regarding claims 3 and 4, Nielsen teaches that the detergent formulations comprise surfactant, and may contain other detergent ingredients known in the art, such as builders, bleaching agents, bleach activators, anti-corrosion agents, sequestering agents, anti-soil redeposition agents, perfumes, 
Regarding claim 5, Nielsen teaches that the detergent formulation is for use in washing an item (description, column 7 – examples 3-8).  
Regarding claim 6, Nielsen teaches that washing tests were conducted to determine washing performance and washing effect based on changes in reflectance of the swatches following washing, rinsing and drying. Nielsen teaches that the reflectance of the swatches reduces following the washing trials, and examples 3-8 indicate that washing the soiled cotton textile with the detergent composition containing protease reduced the reflectance of the swatches (Figures 8-13 corresponding to description, column 7, examples 3-8). Therefore, it is inherent to the composition of Nielsen that it would necessarily be used in preventing, reducing, or removing adherence of soil from an item. 
Regarding claim 7, Nielsen teaches that one type of soil is from India ink, which is a pigment soil (description, column 8, first table from line 15).  
Regarding claim 8, Nielsen does not teach that the detergent composition is for use in pre-treating stains on an item. However, the current specification states that the polypeptides with trypsin activity are useful in reducing and preventing staining of items being washed (specification, p. 1, lines 5-6). Therefore, the detergent composition of Nielsen that includes the protease having trypsin activity would necessarily be capable for use in pre-treating stains on an item.
Regarding claim 9, Nielsen does not teach that this composition is for use in maintaining or improving whiteness of an item. However, the current specification states that the polypeptide having trypsin activity may maintain or improve the whiteness of the item (specification, p. 40, lines 31-35). Therefore, the detergent composition of Nielsen that includes the protease having trypsin activity would necessarily maintain or improve whiteness of an item. Nevertheless, Nielsen further teaches that the detergent formulations comprise surfactant, and may contain other detergent ingredients known in the 
Regarding claim 10, Nielsen teaches the use of the detergent composition for use in a method of washing a cotton textile (description, column 7, examples 3-8, and column 8, lines 26-35). 
Regarding claim 11, Nielsen teaches that the detergent composition was tested to cover a wide range of typical formulations for liquid and powder detergents. In addition, Nielsen teaches that washing tests were performed using 60mL of detergent solution (description, column 10, example 10). 
Regarding claim 17, Nielsen teaches a protease-containing detergent composition (specification, column 1, technical field). Nielsen further teaches a method of washing a cotton textile (i.e. an item) by immersing the item (i.e. exposing an item) in a protease-containing detergent solution. The item was then rinsed (i.e. completing at least one wash cycle) and dried (specification, column 8, lines 26-35). 
Regarding, claim 18, Nielsen teaches a method of washing a cotton textile, as stated above (specification, column 8, lines 26-35 and Examples 3-8). 
Regarding claim 19, Nielsen further teaches that the washing trials were conducted at 25°C (specification, column 8, lines 26-35 and Examples 3-8). 
Thus, the instant noted claims are anticipated by Nielsen et al., and are rejected as being known in the art before the effective filing date of the instant application. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636